DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:


I.   Claims 1-8, drawn to a sewing machine including a content information selection unit 

that selects content information with respect to an operation state ascertaining in 

combination an instruction information appending unit that appends instruction content to 

one of plurality of content information selected by the content information selection unit, 

classified in CPC D05B 19/006. 


II.    Claim 8-19, drawn to a terminal apparatus and a sewing machine including a content 

information selection unit appends instruction content to one of plurality of content 

information selected by the content information selection unit and a terminal side display 

unit that displays the content information and the appended information read by a reader 

unit, classified in CPC D05D 2205/085.











Inventions I and II are unrelated. Inventions are unrelated if it can be shown that they are

not disclosed as capable of use together and they have different designs, modes of 

operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different 

inventions are unrelated, since invention I pertain a sewing machine including a content 

information selection unit that selects content information with respect to an operation 

state ascertaining in combination an instruction information appending unit that appends 

instruction content to one of plurality of content information selected by the content 

information selection unit and invention II pertains to a terminal apparatus and a sewing 

machine including a content information selection unit appends instruction content to one 

of plurality of content information selected by the content information selection unit and 

a terminal side display unit that displays the content information and the appended 

information read by a reader unit with the terminal apparatus not structurally defined in 

invention I.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  The examiner can normally be reached on Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

1000.


February 11, 2021						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732